Citation Nr: 0731815	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

3.  Entitlement to a compensable rating for status post 
septoplasty.

4.  Entitlement to a higher assignable rating for 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
currently rated 10 percent disabling.

5.  Entitlement to a higher assignable rating for right 
shoulder impingement syndrome, currently evaluated as 20 
percent disabling.

6.  Entitlement to a higher assignable rating for spondylosis 
of the lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to February 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A May 2002 rating decision denied entitlement to service 
connection for sleep apnea syndrome; ocular migraines; and, 
epididymitis, and granted, in pertinent part, entitlement to 
service connection for the following disabilities:  right 
shoulder impingement syndrome, assigning a 10 percent 
disability rating; spondylosis of the lumbar spine, assigning 
a noncompensable disability rating; bilateral hearing loss, 
assigning a noncompensable disability rating; GERD, assigning 
a noncompensable disability rating; status post septoplasty, 
assigning a noncompensable disability rating.  In March 2003, 
the veteran filed a notice of disagreement with regard to the 
denials of service connection, and the disability ratings 
assigned hereinabove.  Such submission also contained a new 
claim of service connection for left shoulder disability.  

A September 2003 rating decision granted entitlement to 
service connection for sleep apnea, migraine headaches, and 
epididymitis.  Such grant constituted a full award of the 
benefits sought on appeal with regard to the service 
connection issues.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Neither the veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.  

The September 2003 rating decision assigned a 20 percent 
disability rating to right shoulder impingement syndrome; a 
10 percent disability rating to lumbar spine spondylosis; 
and, a 10 percent disability rating to GERD with hiatal 
hernia.  These matters remained in appellate status, as the 
maximum schedular rating had not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  The rating decision also denied 
entitlement to service connection for left shoulder 
impingement syndrome.  


FINDINGS OF FACT

1.  Chronic left shoulder disability was not manifested 
during active service, nor is any current left shoulder 
disability otherwise related to service.

2.  The veteran's service-connected bilateral hearing loss 
disability is productive of level I hearing acuity in the 
right ear and level I hearing acuity in the left ear.

3.  The medical evidence of record reflects no residual 
disability as a result of the service-connected status post 
septoplasty.

4.  The veteran's service-connected GERD is manifested by 
pyrosis and regurgitation, but is not productive of 
considerable impairment of health. 

5.  The veteran's service-connected right shoulder 
impingement syndrome is manifested by limitation of motion at 
shoulder level, but not productive of limitation of motion 
midway between side and shoulder level.

6.  The veteran's service-connected lumbar spine disability, 
described for rating purposes as lumbar spine spondylosis, is 
productive of limitation of range of motion, but without 
forward flexion of 60 degrees or less of the thoracolumbar 
spine, with no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, and no evidence of incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  The criteria for the assignment of a compensable rating 
for status post septoplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2007).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for gastroesophageal reflux disease with 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2007).

5.  The criteria for the assignment of a disability rating in 
excess of 20 percent for right shoulder impingement syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5201 (2007).

6.  The criteria for entitlement to a disability rating in 
excess of 10 percent for lumbar spine spondylosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from May 
2002 and September 2003 rating determinations.  In November 
2005, a VCAA letter was issued to the veteran.  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claim of service connection and 
claims for increased ratings, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in November 2005 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves increased rating issues, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, and the claims 
for increased ratings, but there has been no notice of the 
type of evidence necessary to establish a disability rating 
as it pertains to the service connection issue, nor the type 
of evidence necessary to establish an effective date, as it 
pertains to the increased rating issues.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in November 2005 in which it advised him of 
the evidence necessary to support his service connection and 
increased rating claims.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to service connection and entitlement to increased ratings, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  The veteran 
has not identified any post-service medical providers.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination pertaining to 
his service connection claim, and has been afforded multiple 
VA examinations pertaining to his increased rating claims.  
Such examinations were conducted in November 2001, August 
2003, and January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Service connection

Initially, the Board notes that service medical records are 
replete with complaints related to the right shoulder, and 
reflect a diagnosis of right shoulder impingement syndrome 
and that the veteran underwent right shoulder acromioplasty 
in March1997.  Service medical records, however, are 
completely devoid of any complaints or diagnoses pertaining 
to the left shoulder.  Reports of Medical Examinations dated 
in May 1990 and August 1993 do not reflect any complaints or 
disability related to the left shoulder.

In November 2001, the veteran underwent a pre-discharge VA 
general examination with regard to multiple claimed 
disabilities, including right shoulder impingement syndrome; 
however, he did not voice any complaints with regard to the 
left shoulder.  No objective findings pertaining to the left 
shoulder were reported.

In March 2003, the veteran claimed that he was suffering from 
bilateral impingement syndrome, but that he only underwent an 
operation on the right shoulder because he is right-handed.  
He reported having the same pain in the left shoulder, as the 
right, which limits his activity/work above his shoulder.  He 
related this to many years of Air Force volleyball and 
softball activity.

In August 2003, the veteran underwent a VA musculoskeletal 
examination.  The examiner noted the veteran's complaints of 
bilateral shoulder problems, but noted that the case file 
only contained history related to the right shoulder, not the 
left shoulder.  The veteran attributed his pain to years of 
volleyball and softball activities.  With regard to both 
shoulders, he reported that he continues to have discomfort, 
pain, popping with overhead activity, performing chores 
around the house requiring heavy lifting 10 to 15 pounds 
aggravate his symptoms.  He reported that he had stopped 
playing volleyball and softball related activities secondary 
to his shoulder discomfort.  At work he complained of similar 
problems.  He reported using Motrin, ice and heat as needed 
to ameliorate this condition.  On physical examination of the 
left shoulder, there was no edema or swelling.  Bony 
landmarks were nontender, and there was no deltoid atrophy.  
Forward flexion was 0 to 150 degrees, abduction was 0 to 165 
degrees, extension was 0 to 45 degrees, and external rotation 
was 0 to 55 degrees.  Vascular and neurological examination 
was intact without deficit.  An x-ray examination of the left 
shoulder was negative.  The examiner diagnosed mild inferior 
left shoulder laxity, and subjective impingement symptoms 
with no clinical sign of impingement.  The examiner explained 
that shoulder laxity refers to the physiological motion of 
the glenohumeral joint that allows a normal range of motion.  
It is asymptomatic.  A shoulder is usually referred to as 
being lax when the range of external rotation with the arm by 
the side exceeds 80 degrees and a sulcus sign (vide infra) 
can be demonstrated.  The examiner did not perceive shoulder 
instability, explaining that shoulder instability is defined 
as the abnormal symptomatic motion of the glenohumeral joint 
which results in pain, subluxation or dislocation of the left 
shoulder.

In January 2007, the veteran underwent a VA orthopedic 
examination.  The veteran did not voice any complaints 
pertaining to the left shoulder.  His only complaints and 
reported symptomatology were with regard to his service-
connected right shoulder disability.  Range of motion testing 
was performed on the left shoulder to conduct a comparison 
with the right shoulder.  Forward flexion was from 0 to 148 
degrees; abduction was from 0 to 155 degrees; external 
rotation was from 0 to 58 degrees, internal rotation was from 
0 to 30 degrees.  The examiner did not note a diagnosis 
pertaining to the left shoulder.

While acknowledging the veteran's subjective complaints 
pertaining to the left shoulder, and August 2003 diagnosis of 
mild inferior left shoulder laxity and January 2007 objective 
findings of limitation of motion of the left shoulder, the 
evidence of record does not support a finding that any 
current left shoulder disability is etiologically related to 
his period of service.  The veteran has claimed that his 
current left shoulder symptomatology is related to years of 
playing volleyball and softball during service; however, 
service medical records from over two decades of active 
service are completely devoid of any complaints or diagnoses 
related to the left shoulder.  This is especially relevant in 
light of the fact that service medical records reflect 
continuous complaints related to the right shoulder, and 
complaints related to multiple other medical conditions over 
the years.  It is presumed that if the veteran had been 
experiencing any symptomatology related to the left shoulder 
during his over two decades of active service, that he would 
have voiced any such complaints, and such complaints would 
have been documented in his service medical records.  
Moreover, the veteran underwent a pre-discharge VA 
examination in November 2001 and did not voice any complaints 
related to the left shoulder, even though the examination 
report specifically reflects complaints and findings 
pertaining to the right shoulder.  In fact, the veteran did 
not initially claim any symptomatology related to the left 
shoulder until March 2003, over a year after separation from 
service.  The evidentiary record does not support a finding 
of a continuity of symptomatology from in-service activities 
which he claims caused a left shoulder disability, and any 
current complaints or findings.  The overall record shows the 
veteran to be one who has regularly reported physical 
problems in detail, and it is significant that the record 
does not show any complaints related to the left shoulder 
until over a year after discharge from service. 

It is noted that while a VA examiner has not specifically 
provided a nexus opinion with regard to this claim of service 
connection, such is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his left shoulder, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a left shoulder 
disability in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until over a year after separation from service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim of service 
connection for left shoulder disability.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107.

III.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Bilateral hearing loss disability

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In November 2001, the veteran underwent a pre-discharge VA 
audiological examination.  The veteran reported bilateral 
hearing loss with a date of onset of approximately 10 years 
prior.  He reported that during service, he had served as an 
aerospace medical technician and physician's assistant.  He 
reported exposure to aircraft engine noise while serving near 
the flight lines while performing his military duties.  He 
reported that his hearing had progressively worsened during 
the last few years, and reported difficulty in hearing and 
understanding average conversational speech.  Pure-tone 
thresholds for the ears were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
20
50
55
LEFT

10
25
50
55

The pure tone average in the right ear was 35 decibels, and 
35 decibels in the left ear.  The examiner noted that 
auditory discrimination abilities were essentially adequate 
bilaterally, but did not record specific speech recognition 
scores.  The examiner noted moderate high-frequency loss 
above 2000 Hertz.  Such examination findings translated to 
level I hearing in the right ear and level I hearing in the 
left ear.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

In August 2003, the veteran underwent another VA audiological 
examination.  Pure-tone thresholds for the ears were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
15
50
60
LEFT

10
20
50
55

The pure tone average in the right ear was 35 decibels, and 
34 decibels in the left ear.  Speech recognition scores were 
98 percent in both ears.  The examiner's impression was that 
audiological test results indicated a moderate to moderately 
severe sensorineural loss of hearing sensitivity from 3000 to 
4000 Hertz in the right ear, and a moderate sensorineural 
hearing loss of hearing sensitivity from 3000 to 4000 Hertz 
in the left ear.  Such examination findings translated to 
level I hearing in the right ear and level I hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

In January 2007, the veteran underwent another VA 
audiological examination.  Pure-tone thresholds for the ears 
were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
25
55
65
LEFT

10
35
50
55

The pure tone average in the right ear was 39 decibels, and 
35 decibels in the left ear.  Speech recognition scores were 
98 percent in the right ear, and 96 percent in the left ear.  
The examiner's impression was that audiological test results 
indicated a moderate to moderately severe sensorineural loss 
of hearing sensitivity from 3000 to 4000 Hertz in the right 
ear, and a moderate sensorineural loss of hearing sensitivity 
from 3000 to 4000 Hertz in the left ear.  Such examination 
findings translated to level I hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, 
and VII, Diagnostic Code 6100.  Applying the audiological 
test results most favorable to the veteran to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  
Thus, there is no reasonable doubt to be resolved.  The 
veteran may always advance an increased rating claim if the 
severity of his hearing loss disability should increase in 
the future.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's bilateral 
hearing loss disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.

Status post septoplasty

Service medical records reflect that in July 1987, the 
veteran underwent septoplasty to correct a deviated septum.  
In August 1987, the veteran sought follow-up treatment and 
denied any problem since the surgery.  The examiner noted 
that the airway was 'good.'  An April 1990 Report of Medical 
History reflects an examiner's notation of correction of 
deviated septum with no current obstruction, well healed.  

In November 2001, the veteran underwent a pre-discharge VA 
general examination.  He reported having allergic rhinitis 
for several years, which interferes with breathing through 
the nose.  This occasionally produces thick yellow foul-
smelling discharge from the nose.  He has allergic attacks 
seasonally, but functions normally between the attacks.  He 
has sinus problems and indicates right and left cheek-to-
nose.  He also reported sinus headaches usually bi-yearly 
lasting up to a day, rated as uncomfortable.  He uses 
continuous positive airway pressure (CPAP) for sleep, but 
does not use a respirator or metered-dose inhalers.  He 
reported shortness of breath walking five city blocks and 
reported that he needs oxygen.  On physical examination, his 
head, eyes, ears, nose and throat were normal.  There was no 
nasal mucosa, and no post nasal drip.  The examiner diagnosed 
seasonal allergic rhinitis; subjective ocular migraine 
headaches; status post septoplasty; and, obstructive sleep 
apnea, requiring CPAP.  

The Board notes that the May 2002 rating decision granted 
entitlement to service connection for status post 
septoplasty, assigning a noncompensable disability rating, 
and granted entitlement to service connection for allergic 
rhinitis, assigning a noncompensable disability rating.  
Entitlement to service connection for sleep apnea syndrome, 
and ocular migraines was denied.

In his March 2003 notice of disagreement, the veteran 
indicated that he had experienced sleep problems since 
service.  He reported that he had received a septoplasty 
which "did not help."  He reported that his septoplasty is 
related to his sleep disorder, and that he still has airway 
resistance/snoring problem.  

In August 2003, the veteran underwent a VA examination with 
regard to his migraine headaches, allergic rhinitis, and 
sleep apnea.  His chief complaint was a sleep disorder.  He 
reported that he had a mild septal deviation, and the 
septoplasty helped some of his nasal breathing, but did not 
do anything for his sleep pattern.  He specifically denied 
any injuries to the nose, including ever sustaining a 
fractured nose.  On physical examination, his ears, nose and 
throat were negative.  His nose was patent, there was no 
deviation, and no obstruction detected.  The examiner 
diagnosed sleep apnea helped with CPAP, and septoplasty with 
good results.

A September 2003 rating decision granted entitlement to 
service connection for sleep apnea, assigning a 50 percent 
disability rating, and also granted entitlement to service 
connection for migraine headaches, assigning a 10 percent 
disability rating.  

In January 2007, the veteran underwent a VA examination with 
regard to his status post septoplasty.  The examiner noted 
that the veteran had a septoplasty in 1987 for a deviated 
septum which was giving him breathing problems, and the 
procedure was "very successful."  The examiner noted that 
the veteran no longer has difficulty in breathing.  He has 
sleep apnea very mildly and uses a CPAP which seems to help 
him sleep better.  He denied the use of medication, oxygen, 
respiration, and denied any side effects from the operation.  
He has no difficulty breathing through his nose.  There was 
no purulent discharge, and no dyspnea at rest.  There was no 
speech impairment.  There was no disease affecting the soft 
palate.  He reported an attack of sinusitis once a year which 
is treated with antibiotics in the maxillary sinuses.  He 
denied any allergic attacks except for mild cedar allergy 
which poses no problem for him.  There was no vasomotor 
rhinitis, and no bacterial rhinitis.  There was no 
obstruction of the bones in the nostril.  The examiner 
diagnosed postop septoplasty, very successful, and mild sleep 
apnea and uses a CPAP but has no obstructive lesions, bones 
in his nose.

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, a maximum 
rating of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Initially, 
the Board notes that while acknowledging that the veteran 
underwent a septoplasty during service in July 1987, based on 
the post-operative in-service evaluations, and post-service 
objective evaluations, it appears that such procedure had 
good results.  Such procedure was conducted as a result of 
his complaints of breathing problems.  The criteria for a 
compensable rating under Diagnostic Code 6502 have not been 
met.  There is otherwise no other diagnostic code that would 
allow for a compensable evaluation for status post 
septoplasty.  As detailed hereinabove, post-service medical 
records do not reflect any residuals from his septoplasty.  
As detailed, on examination in November 2001, his head, eyes, 
ears, nose and throat were normal.  There was no nasal 
mucosa, and no post nasal drip.  The examiner diagnosed 
status post septoplasty.  At the August 2003 VA examination, 
the veteran reported that the septoplasty had helped his 
nasal breathing, but did not do anything for his sleep 
pattern.  On physical examination, his ears, nose and throat 
were negative.  His nose was patent, there was no deviation, 
and no obstruction detected.  The examiner noted that the 
septoplasty had good results.  At the January 2007 VA 
examination, it was noted that the veteran no longer had 
difficulty breathing, specifically noting that he had no 
difficulty breathing through his nose.  There was no 
obstruction of the bones in the nostril, and the examiner 
deemed the in-service septoplasty as "very successful." 

It appears that any further symptoms that the veteran may be 
experiencing may be due to his service-connected sleep apnea 
or allergic rhinitis.  The Board notes, however, that such 
issues are not in appellate status, as the veteran did not 
express disagreement with the disability ratings assigned to 
allergic rhinitis and sleep apnea.  Thus, any symptomatology 
associated with such disabilities will not be considered in 
assessing the severity of his status post septoplasty.  The 
Board notes that the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

In light of the following, a compensable rating is not 
warranted for status post septoplasty.

GERD with hiatal hernia

Service medical records reflect that in May 1994, the veteran 
was treated for gastric esophagitis and prescribed Zantac.  
An October 1997 service medical record reflects that the 
veteran has had GERD since 1990.

At the November 2001 pre-discharge VA examination, the 
veteran reported reflux for 10 years.  He denied weight 
changes or difficulty swallowing.  He described classical 
symptoms of reflux with burning of the esophagus and 
epigastric pain.  He denied vomiting blood or passing melenic 
stools.  He denied nausea or vomiting.  He denied having 
esophageal dilatation treatment.  He reported treating with 
Zantac.  On physical examination, his abdomen was soft and 
nontender, and there were positive bowel sounds throughout.  
No hernias were detected.  An upper GI examination showed 
incompetence of the cardia resulting in large 
gastroesophageal reflux, once he was placed in a supine 
position.  The examiner diagnosed gastroesophageal reflux.

In August 2003, the veteran underwent a VA evaluation of his 
GERD.  The veteran reported that he began to develop 
regurgitation and pyrosis in 1982.  He was placed on a bland 
diet and given antacids.  In 1998, he underwent an upper GI 
series and diagnoses of hiatal hernia and esophageal reflux 
were rendered.  He was placed on Zantac.  He complained of 
continued regurgitation and pyrosis on a daily basis, with 
substernal discomfort, but none that radiates down to his 
arm.  He denied any dysphagia for solids or liquids.  He 
denied hematemesis or melena.  He reported reflux and 
regurgitation on a daily basis.  He denied any nausea or 
vomiting.  He reported currently treating with Prilosec which 
helps control his night symptoms of regurgitation and 
pyrosis.  He has no anemia and his nutrition is good.  He 
weighed 220 pounds and his weight was stable.  The examiner 
acknowledged the 2001 upper GI series which showed severe 
reflux up to the aortic arch.  The examiner diagnosed hiatal 
hernia with esophageal reflux, symptoms partially controlled 
with medications.  The examiner specifically noted that the 
veteran's problems of esophageal reflux did not concern his 
work or his home life.  

In January 2007, the veteran underwent another VA examination 
to assess the severity of his GERD.  He denied any dysphagia 
for solids and liquids, but reported pyrosis and reflux with 
regurgitation on a daily basis.  He denied any hematemesis or 
melena.  He denied any nausea or vomiting.  He reported 
staying on a bland diet and taking Zantac twice daily.  He 
weighs 220 pounds and his weight is stable.  The examiner 
diagnosed esophageal reflux, moderately symptomatic.  The 
examiner stated that the condition did not bother the veteran 
at work or home.

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected GERD with hiatal 
hernia has been rated by the RO as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is assigned when there is 
evidence of persistently recurrent epigastric distress with 
dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.   38 
C.F.R. § 4.114, Diagnostic Code 7346.

Based on the subjective complaints, and objective findings 
detailed hereinabove, the Board has determined that a 
disability rating in excess of 10 percent is not warranted 
for the veteran's GERD with hiatal hernia.  The medical 
evidence clearly reflects that the veteran experiences daily 
regurgitation and pyrosis, thus the evidence of record shows 
that he has at least two of the symptoms described under the 
30 percent rating criteria.  A higher rating is not 
warranted, however, as the veteran does not experience more 
than two symptoms of the disability, and there is no evidence 
of considerable impairment of health.  Specifically, he has 
denied experiencing dysphagia, and although he has complained 
of substernal discomfort, he denies any pain radiating to his 
arm.  As detailed, he has specifically denied vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia.  There is otherwise no other diagnostic code which 
could provide for a higher disability rating.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's GERD with 
hiatal hernia has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  In fact, both the 
August 2003 and January 2007 examiners opined that his GERD 
does not affect his employment.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

For the reasons and bases expressed above, the Board has 
concluded that a disability rating in excess of 10 percent 
for GERD with hiatal hernia is not warranted.  Accordingly, 
the benefit sought on appeal is denied.

Right shoulder impingement syndrome

Initially, the Board notes that the evidence of record 
reflects that the veteran is right-handed.  Disabilities of 
the shoulder and arm are evaluated under rating criteria that 
contemplate ankylosis of scapulohumeral articulation 
(Diagnostic Codes 5200), limitation of motion of the arm 
(Diagnostic Code 5201), other impairment of the humerus 
(Diagnostic Code 5202), or impairment of the clavicle or 
scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 40 percent evaluation is assigned 
for the major side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 30 percent evaluation for the major side, 
while limitation of motion at shoulder level contemplates a 
20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the major arm; a 30 percent rating is 
warranted when there is marked deformity of the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is warranted for nonunion (false flail joint) of the 
major arm and a 80 percent rating is warranted for loss of 
head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

Service medical records dated in March 1996 reflect 
complaints related to the right shoulder, and an assessment 
of right shoulder impingement.  A December 1996 x-ray report 
reflects an impression of borderline encroachment of the 
humeral head upon the acromion with external rotation which 
may indicate a rotate cuff injury of the supraspinatus 
tendon.  In March 1997, he underwent right shoulder 
acromioplasty due to persistent shoulder pain.

At the November 2001 pre-discharge VA general examination, it 
was noted that he underwent arthrogram in 1998, and 
arthroscopy with acromioplasty in 2000.  He complained of 
pain, stiffness, inflammation, and lack of endurance.  He 
reported difficulty working overhead with the shoulder and 
doing any type of work with the arm at 90 degrees or above 90 
degrees precipitates crepitation and pain.  He reported 
constant discomfort that he rates as uncomfortable, with 
flare-ups he rates as distressing, but lasts up to a week.  
He reported referred pain from the shoulder and to his neck 
and upper back.  He reported that flare-ups are alleviated 
with over the counter medications such as Motrin.  On 
physical examination, the appearance of the shoulder joint 
was normal.  Range of motion of the right shoulder was 
flexion 0 to 160 degrees, abduction 0 to 110 degrees, 
external rotation 0 to 80 degrees, and internal rotation 0 to 
70 degrees.  Range of motion of the right shoulder was 
accompanied by pain.  The examiner diagnosed mild AC 
separation right shoulder noted on x-ray examination, and 
right shoulder impingement syndrome with decreased range of 
motion and pain.

At an August 2003 VA musculoskeletal examination, the veteran 
reported no changes in his right shoulder condition since the 
last VA examination.  He reported that he continues to have 
discomfort, pain, popping with overhead activity, performing 
chores around the house requiring heavy lifting 10 to 15 
pounds aggravate his symptoms.  He reported that he had 
stopped playing volleyball and softball related activities 
secondary to his shoulder discomfort.  At work he complained 
of similar problems.  He reported using Motrin, ice and heat 
as needed to ameliorate this condition.  On physical 
examination of the shoulder, there was no edema or swelling.  
Bony landmarks were nontender, and there was no deltoid 
atrophy.  Forward flexion was 0 to 150 degrees, abduction was 
0 to 155 degrees with pain at 90 degrees with right forward 
flexion and abduction, extension was 0 to 45 degrees, and 
external rotation was 0 to 55 degrees.  Vascular and 
neurological examination was intact without deficit.  On x-
ray examination of the right shoulder, there were residuals 
of acromioplasty with two ossicle superior acromion.  The 
examiner diagnosed impingement syndrome right shoulder 
secondary to residual acromioplasty for type II acromion.  
Sulcus test was positive for inferior subluxation right 
shoulder.

On January 2007 VA musculoskeletal examination, the veteran 
reported developing pain in his right shoulder in the early 
1990s.  He first noticed this pain with athletic activities 
such as softball and volleyball.  He denied any isolated 
injury to the shoulders to include subluxations or 
dislocations.  He described his shoulder pain as a sharp, 
stabbing-type sensation in the front of the right shoulder.  
He rated his pain as a 3 on a 10 point scale.  The pain is 
most noticeable when the arm is rotated behind his back or 
elevated above his head.  He also experiences pain when he 
drives his car with his arm extended from the driver's side 
window.  He has shoulder pain two to three times per a week 
for 30 to 45 minutes in duration each time.  He described 
flare-ups of shoulder pain associated with swimming and other 
similar activities such as swinging his arm while working out 
on a cardio glide machine.  Flare-ups usually occur one to 
two times a year but they do not impact his work or 
recreational activities.  He has weakness of the shoulder 
when he lifts with the arm abducted away from his body.  He 
denied constitutional symptoms such as nausea, vomiting, 
fever, chills and diarrhea associated with his shoulder pain.  
He is able to perform all activities of daily living such as 
personal hygiene, donning his clothing and feeding himself.  
These activities are performed without great difficulty.  He 
has shoulder pain when he attempts to transfers patients from 
exam tables as a requirement of his job, however, he has not 
missed work secondary to his right shoulder pain.  His 
shoulder pain is partially relieved by rest and by applying 
warm compresses to the shoulder.  Motrin reduces his pain 
from a 2 to a 0 on a 10 point scale.  

On physical examination, the shoulders were symmetrical 
without a gross deformity.  Each acromioclavicular joint was 
slightly more prominent than usual.  The left 
acromioclavicular joint was even slightly more prominent than 
the right.  Active range of motion of the right shoulder was 
forward flexion from 0 to 162 degrees, abduction from 0 to 
138 degrees, external rotation from 0 to 60 degrees, internal 
rotation from 0 to 35 degrees.  Passive range of motion was 
forward flexion from 0 to 168 degrees, abduction from 0 to 
138 degrees, external rotation from 0 to 84 degrees, and 
internal rotation from 0 to 35 degrees.  The right shoulder 
was tender to both light and deep palpation over the 
acromioclavicular joint.  There was pain with cross-chest 
abduction test of the right shoulder.  Supraspinatus was 4 
out of 5 indicative of slight weakness; infraspinatus was 5 
out of 5; subcapularis was 5 out of 5; and, anterior, later 
and posterior deltoids were 5 out of 5.  On impingement 
maneuvers, Hawkins and Neer's examinations were positive for 
rotator cuff impingement.  There was mild inferior 
instability with a grade I sulcus.  The sulcus was slightly 
more prominent on the right shoulder than the left.  
Apprehension sign was negative for gross instability.  Light 
touch sensation was equal in all nerve distributions and 
dermatomes of each upper extremity.  The shoulder was without 
gross deformity or muscular atrophy.  Muscle tone was poor 
globally of each shoulder.  Three radiographic reviews of the 
right shoulder were conducted which showed moderate 
degenerative changes about the greater tuberosity of the 
right humerus, consistent with previous surgery.  There was 
also subtle degenerative changes of the acromion.  The 
radiographs were otherwise unremarkable.  The examiner 
diagnosed chronic right shoulder pain, chronic impingement 
following an arthroscopic acromioplasty with subacromial 
decompression and debridement of the rotator cuff.  The 
examiner found no objective clinical evidence that function 
was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance with repetition.  
However, limited range of motion of the right shoulder and 
rotator cuff weakness appeared to have the greatest 
functional impact.  The examiner opined that his subjective 
complaints of chronic right shoulder pain in concert with his 
physical examination and radiographic findings were directly 
related to repetitive trauma sustained during service.  

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
supports a 20 percent disability rating for limitation of 
motion of the right shoulder.  Specifically, the Board finds 
that the veteran has painful limitation of motion at the 
shoulder level, and such supports a 20 percent disability 
rating.  As detailed hereinabove, at the November 2001 VA 
examination, flexion of the shoulder was to 160 degrees, at 
the August 2003 VA examination flexion of the shoulder was to 
150 degrees with pain reported at 90 degrees, and at the 
January 2007 VA examination flexion of the shoulder was to 
162 degrees.  The January 2007 examiner specifically opined 
that there was no objective clinical evidence that function 
was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance due to repetition.  In 
light of such clinical observations, the Board finds that the 
veteran's right shoulder impingement syndrome manifests no 
higher than a 20 percent rating under the provisions of 38 
C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5201).  No basis 
exists for a higher schedular rating under Diagnostic Code 
5201 as no limitation of motion was noted midway between the 
side and shoulder level or to 25 degrees from the side.  The 
veteran is not entitled to a higher rating under any other 
diagnostic code as he has no ankylosis of the shoulder 
(Diagnostic Code 5200) or recurrent dislocation or malunion 
of the shoulder (Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding the 20 percent evaluation under 
Diagnostic Code 5201.  An additional "symbolic" range of 
motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right shoulder impingement syndrome has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In this regard, the Board acknowledges that 
the veteran experiences some problems at work pertaining to 
his right shoulder symptomatology, to include experiencing 
shoulder pain when he attempts to transfers patients from 
exam tables as a requirement of his job.  But there has been 
no showing by the veteran that his service-connected right 
shoulder disability has resulted in marked interference with 
employment.  As noted, the veteran has specifically denied 
missing any time from work due to his right shoulder 
disability.  VA's General Counsel has noted "mere assertions 
or evidence that a disability interferes with employment" is 
not enough to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such is not shown in this case.  Consequently, under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right shoulder 
impingement syndrome is appropriately compensated by the 
assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 20 percent 
for right shoulder impingement syndrome is not warranted.  

Lumbar spine spondylosis

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its July 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations, as 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Service medical records dated in September 1983 and March 
1984 reflect complaints related to the low back, and 
impressions of low back strain.  A June 1990 in-service x-ray 
report reflects an impression of early 
dehydration/degenerative changes involving the disc at L5-S1 
but no evidence for herniated nucleus pulposus, abnormalities 
in signal intensity in the bony vertebral bodies, or 
abnormalities in the conus thecal sac or spinal canal 
elsewhere on sagittal views of the entire spine.

At the November 2001 pre-discharge VA general examination, 
the veteran complained of stiffness and pain related to the 
lumbar spine.  He reported flare-ups three to four times per 
year, rated as distressing.  He attributed it to muscle 
strain and being out of shape.  He takes p.r.n. nonsteroidal 
anti-inflammatories for relief.  He denied any radicular pain 
and no limb weakness.  On physical examination of the lumbar 
spine, there was no evidence of painful motion, muscle spasm, 
weakness, or tenderness.  Straight leg raising test was 
negative bilaterally.  Range of motion of the lumbar spine 
was normal.  Specifically, flexion was 0 to 95 degrees; 
extension was 0 to 35 degrees; right lateral was 0 to 40 
degrees; left lateral was 0 to 40 degrees; right rotation was 
0 to 35 degrees; and, left rotation was 0 to 35 degrees.  The 
range of motion of the lumbar spine was not accompanied with 
pain, fatigue, weakness, lack of endurance or incoordination.  
An x-ray examination of the lumbar spine showed mild diffuse 
features of spondylosis.  There were no pars defects, 
compression injuries, subluxation or abnormality noted in the 
posterior elements.  The examiner's impression was mild 
diffuse lumbar spondylosis.

In August 2003, the veteran underwent a VA musculoskeletal 
examination of the lumbar spine.  The veteran denied 
receiving any treatment for his lumbar spine, denied surgery, 
and denied prescriptive bed rest.  He reported symptoms of 
stiffness and pain.  The stiffness is usually in the morning 
and pain of the low back that radiates on the left side into 
the gluteal buttock.  He denied any bowel or bladder 
incontinence, sneeze/bowel movement dysfunction or 
association.  He denied fever, chills, or weight loss.  He 
reported that coughing can aggravate his condition.  He 
reported that functional activities around the house 
requiring chores of repetitive lifting are aggravating 
especially in bent forward posture to his symptoms.  He 
denied hobby participation.  He reported that his golfing is 
limited secondary to his symptoms.  He works as an emergency 
room physician assistant and repetitive lifting and inability 
to lift patients will cause low back spasms.  He takes over 
the counter non-steroidal anti-inflammatories to ameliorate 
the condition.  He will also exercise, utilize lumbar 
stabilization techniques and avoidance of aggravating 
activities to ameliorate his lumbar spine condition.  He will 
apply hot bath packs to his back for comfort.  

On physical examination of the lumbar spine, heel and toe 
walk 10 feet was stable.  There was minimal abdominal 
protuberance, and no scoliosis of the lumbar spine.  Pelvic 
height was symmetric.  Digital palpation to the lumbosacral 
spine did not elicit spasm, pain, and tenderness to palpation 
or muscular tension.  He reported that his symptoms are 
deeper than the examiner's digital pressure.  On range of 
motion testing, flexion was 0 to 65 degrees; extension was 0 
to 20 degrees; side bending was 0 to 20 degrees bilaterally; 
and, rotation was 0 to 30 degrees bilaterally.  Sitting and 
lying straight leg raise, Hoover test, Patrick test was 
negative.  With regard to Goldthwaite sign, the veteran 
complained of left lumbosacral discomfort.  The examiner 
diagnosed intervertebral disc syndrome lumbar spine without 
radiculopathy.  

On VA orthopedic examination in January 2007, the veteran 
reported that he sustained an injury during service in the 
early 1990s when he attempted to transfer a patient from a 
gurney to an examination table.  He felt a pop in the lower 
back which was immediately followed by pain.  He also 
recalled experiencing pain in the early 1990s when re-
stocking medical supplies and equipment for his departments.  
He recovered well from those injuries and was able to 
continue his regular duties without work restrictions, but he 
complained of continued lower back pain.  He described his 
pain as a sharp, stabbing sensation, deep in the lumbar 
region of his back.  His pain is accompanied by stiffness.  
He has pain and stiffness each day, throughout the day.  He 
currently rated his pain as a 2 on a 10 point scale.  He also 
described spikes of lower back pain anytime he lifts greater 
than 30 pounds.  His back pain occasionally radiates into his 
right buttock which is accompanied by numbness and tingling 
in the same area.  He also experiences flare-ups of lower 
back pain approximately once every other month for several 
days in duration each time.  His back pain is precipitated by 
bending, lifting greater than 30 pounds, sitting for greater 
than 60 minutes, or standing or walking for greater than 30 
minutes.  He denied constitutional symptoms such as nausea, 
vomiting, diarrhea, fever and chills associated with his back 
pain.  He denied any bowel or bladder incontinence or 
erectile dysfunction associated with his back pain.  He 
denied imbalance and he has not fallen because of his back 
pain.  He denied the use of ambulation aids such as crutches, 
walkers or a cane.  He denied wearing a back brace or any 
other orthotic device on his back.  He has not undergone a 
surgical procedure to his back.  He is able to perform all 
activities of daily living such as personal hygiene, donning 
his own clothing and feeding himself.  Each activity is 
accomplished without great difficulty, however, he does have 
a little back pain with each function.  He also has pain when 
he attempts to transfer patients.  He has not missed work 
secondary to lower back pain.  He is not able to play 
racquetball, softball, or jog as often as he desires because 
of his back pain.  

On physical examination, he ambulated with a fluid gait 
without antalgia or a limp.  He performed a toe walk, heel 
walk, and Tandem walk without weakness or imbalance.  The 
lower back was without gross deformity or alignment 
abnormality.  There was, however, a slight loss of normal 
lordosis of the lumbar spine.  The back was non-tender to 
palpation over the paraspinous muscles and over the central 
spinous processes.  On active range of motion testing, 
forward flexion was from 0 to 64 degrees, extension was from 
0 to 12 degrees, right lateral flexion was from 0 to 15 
degrees, left lateral flexion was from 0 to 15 degrees, right 
lateral rotation was from 0 to 50 degrees, left lateral 
rotation was from 0 to 48 degrees.  On passive range of 
motion testing, forward flexion was from 0 to 66 degrees, 
extension was from 0 to 14 degrees, right lateral flexion was 
from 0 to 17 degrees, left lateral flexion was from 0 to 17 
degrees, right lateral rotation was from 0 to 54 degrees, 
left lateral rotation was from 0 to 50 degrees.  Straight leg 
raise test right side revealed pain in the right buttocks and 
some hamstring tightness without radiculitis.  Left straight 
leg raise was negative for pain and radiculitis.  Muscle 
strengths were assessed as 5/5 in all muscle groups, each 
lower extremity.  Light touch sensation was intact in all 
nerve distributions and dermatomes on each lower extremity.  
Three radiographic views of the lumbar spine showed some 
straightening of the lumbar spine but loss of the normal 
lordotic curvature.  There was also subtle disc space 
narrowing of the L5-S1 disc space and subtle spondylitic 
changes through the lumbar spine.  The examiner diagnosed 
degenerative disc disease of the lumbar spine at the L5-S1 
level, and chronic mechanical lower back pain.  The examiner 
found no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance with repetition.  The 
examiner opined that his subjective complaints of chronic 
lower back pain in concert with his physical examination 
findings, radiographic and MRI findings of degenerative disc 
disease were all consistent with the history provided and 
these conditions were directly related to his service.

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain, which has now been 
reclassified as Diagnostic Code 5237.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for lumbosacral strain, 
in effect prior to September 26, 2003.  A 20 percent 
evaluation is not warranted as there are no objective 
findings that the veteran's disability has muscle spasm on 
extreme forward bending, or loss of lateral spine motion in a 
standing position.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  As detailed 
hereinabove, range of motion was normal on VA examination in 
November 2001.  While acknowledging that the August 2003 and 
January 2001 VA examinations revealed limitation of flexion, 
extension and lateral flexion, the objective findings did not 
reflect forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees.  Moreover, 
there were no objective findings of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  As such, based on the objective findings 
of record, the veteran's disability does not meet the 
criteria for a 20 percent disability rating.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), and no showing of moderate limitation of motion 
(Diagnostic Code 5292).  

The Board acknowledges the August 2003 diagnosis of 
intervertebral disc syndrome, and has considered both the old 
and revised criteria for rating intervertebral disc syndrome.  
Initially, the Board notes that while such a diagnosis of 
intervertebral disc syndrome was rendered, there have been no 
findings of spasms or neurological symptoms, and there were 
no neurologic findings on physical examination.  Moreover, 
the  subjective and objective evidence does not reflect that 
the disability is moderate with recurring attacks to warrant 
a 20 percent evaluation under former Diagnostic Code 5293.  
With regard to the new criteria, there is no evidence that 
the veteran has incapacitating episodes of at least 2 weeks 
but less than 4 weeks.  As such, a disability rating in 
excess of 10 percent is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
him for any pain and functional loss in this case which is 
productive of limitation of motion.  Moreover, the January 
2007 VA examiner specifically opined that there was no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination or lack of 
endurance with repetition.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's low back disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board acknowledges that the veteran experiences 
some problems at work pertaining to his low back 
symptomatology, to include experiencing back pain when he 
attempts to transfers patients from exam tables as a 
requirement of his job.  But there has been no showing by the 
veteran that his service-connected lumbar spine disability 
has resulted in marked interference with employment.  As 
noted, the veteran has specifically denied missing any time 
from work due to his lumbar spine disability.  VA's General 
Counsel has noted "mere assertions or evidence that a 
disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such 
is not shown in this case.  Consequently, under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
impairment resulting from the veteran's lumbar spine 
disability is appropriately compensated by the assigned 
schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected lumbar 
spine disability.  Accordingly, the benefit sought on appeal 
is denied.




ORDER

Entitlement to service connection for left shoulder 
disability is not warranted.  Entitlement to a compensable 
rating for bilateral hearing loss disability is not 
warranted.  Entitlement to a compensable rating for status 
post septoplasty is not warranted.  Entitlement to a 
disability rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia is 
not warranted.  Entitlement to a disability rating in excess 
of 20 percent for right shoulder impingement syndrome is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for spondylosis of the lumbar spine is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


